DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claims 1, 5, 10-12, 14, 17, and 21, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.  In view of the amendments, new rejections are directed to the claims below.  
	In view of the amendments to 1, 5, 10-12, 14, 17, and 21, the previous prior art rejections directed to the claims are withdrawn. New prior art rejections are directed to the claims set forth below.  These rejections were necessitated by these amendments.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 11/17/2020 and 12/29/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 9-14, 16-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1, the phrase “…distributed in the electroplated layer such that an interface is not observable…” renders the claim indefinite.  It is unclear as to what parameters constitute an interface to be observable and what does not under a TEM image; therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, no prior art can be applied to the aforementioned limitation due to the reasons of indefiniteness as set forth above.

	In regards to Claims 23, the phrase “particle-like portions and/or nubby portions are two-dimensionally densely formed” render the claims indefinite.  It is unclear as to what structure corresponds to a “nubby portion”, and moreover, how particle-like portions and/or nubby portions are two-dimensionally formed, such that said portions have three dimensions.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, no prior art can be applied to the aforementioned limitations of Claims 23. 

In addition to the rejections set forth above, Claims 4-5, 7, 9-14, 16-21, and 23 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 4-5, 7, 9-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2002-042556 (Takao) in view of United States Patent Application Publication No. US 2014/0017512 (Iimori).  
In regards to Claims 1, 16, and 18-21, Takao teaches a conductor cable (¶32), which is made of Cu or Cu alloy that is electroplated by Sn (¶33), wherein the conductor is then annealed to form a Sn-Cu gradient plating (¶35) – corresponding to a base member including one or more first metallic elements and an electroplated layer formed directly on the base member, wherein the electroplated layer is formed of at least two metallic elements, wherein one is identical to at least one of the one or more first metallic elements.  Takao further teaches in Figure 2 the concentration of Cu relative to the outermost surface of the Sn-Cu gradient plating film, wherein as the distance from the outermost surface of the gradient plating film increases, the Cu concentration also increases (Figure 2; ¶¶61-62), wherein the Sn-Cu plating can have a Cu concentration of 0.001 to 70 wt% on the outermost surface (¶44)  – corresponding to a ratio of the identical metallic element continuously decreased away from the base member in the thickness direction of the electroplated layer (instant Claim 1), wherein the electroplated layer has an opposite surface that is opposite to the base member, and wherein decrease of the ratio of the second electroplated layer-metallic element in the electroplated layer continues up to the opposite surface or to proximity of the opposite surface in the thickness direction of the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Takao does not explicitly teach that the electroplated layer having a plurality of alloy grains such that an interface is not observable between the base member and the electroplated layer in a first TEM image at 200,000 x, wherein the layer includes a region of grains, each having a width equal to or less than 100 nm, wherein when a rectangular frame is applied to a grain observed in a TEM image of the electroplated layer and a value of half of area of the rectangular frame is determined as an area of the grain, an average area of the grains in the TEM image of the electroplated layer is equal to or less than 1000 nm2  at 1,000,000 x (instant Claim 1) and 500 nm2 (instant Claim 9), a maximum area of the grain in the TEM image of the electroplated layer is equal to or less than 700 nm2 (instant Claim 10), wherein a thickness of the electroplated layer is equal to or less than 150 nm (Claim 17), and not include coarse grains 
In the same field of plating articles that include copper in the layer, Iimori teaches that barrel plating may be used to eliminate the need to set material into a jig for plating, and enables mass production, unlike still plating, and also eliminates concerns of corrosion due to contact traces left during setting of the metal in a jig, and allow plating of the entire surface of the product – corresponding to an electroplated layer formed through a barrel plating (instant Claim 11), wherein the barrel speed can be set to obtain a smooth plating film (¶27).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the barrel plating of Iimori within coated article of Takao.  One skilled in the art would have been motivated by the desire and expectation of allowing for ease of mass production, eliminating corrosion concerns, and allowing entire plating, as taught by Iimori, within the coated article of Takao to improve durability and mechanical properties.
Given that the product of Takao in view of Iimori is produced by a substantially similar process of barrel plating with a substantially similar structure of varying concentration, one of ordinary skill in the art would expect it to exhibit substantially similar properties, including the limitations of grain area as described above within Claims 4-5, 9-10 and 12.  As to Claims 4-5 and 9-10 and 12, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Takao in view of Iimori teach an electroplated structure that includes additional barrel plating performed on the article, wherein the concentration of Sn and Cu within the plating method is continuously varied within the thickness of the coating of the article with the use of a barrel speed of 2-12 rpm, which allows for the smoothness of the plating film (¶27).  This is the same method used by applicants to produce the claimed product.  In particular, applicant teaches a barrel plating (¶54) performed on electroplated articles of a copper substrate and including tin, wherein process parameters such as rotational speed (¶95) to less than 30 rpm (¶100) are utilized to control the morphology of the grains.  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the limitations directed to a plurality of alloy grains such that an interface is not observable between the base member and the electroplated layer in a first TEM image at 200,000 x, wherein the layer includes a region of grains, each having a width equal to or less than 100 nm or 50 nm, wherein when a rectangular frame is applied to a grain observed in a TEM image of the electroplated layer and a value of half of area of the rectangular frame is determined as an area of the grain, an average area of the grains in the TEM image of the electroplated layer is equal to or less than 1000 nm2  at 1,000,000 x (instant Claim 1) and 500 nm2 (instant Claim 9), a maximum area of the grain in the TEM image of the electroplated layer is equal to or less than 700 nm2 (instant Claim 10), wherein a thickness of the electroplated layer is equal to or less than 150 nm (Claim 17), and not include coarse grains which will be included 

In regards to Claim 17, Iimori teaches that the final plating layer should be thinner than the total thickness of the first and second copper plating layers, such that the overall thickness of the final plating layer is preferably 20-60% of the total thickness (¶34).  Iimori teaches that the mean thickness of the final plating layer overall is preferably 5.0 µm or less (¶34 – which overlaps with the claimed thickness of the electroplated layer being equal to or less than 150 nm (instant Claim 17).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 7, 13-14, and 17, Takao teaches, in Figure 1, an initial growth region of an increasing Cu content (y-axis) from a region located within 50 nm that shows an arrangement of metal atoms of the base member (x-axis) – as well as wherein (i) a thickness of a portion of the electroplated layer where the ratio of the second electroplated layer- metallic element is continuously decreased as being away from the base member in the thickness direction of the electroplated layer is equal to or greater than 10 nm or (ii) a thickness of a portion of the electroplated layer where the ratio of the second electroplated layer- metallic element is continuously decreased as being away from the base member in the thickness direction of the electroplated layer is equal to or less than 80 nm (instant Claim 14), and wherein .

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason to combine the reference as alleged by the Examiner, as Takao teaches a plating process for a conductor whereas Iimori does not discuss Pb-free plating or whisker sensitivity, nor a plating process for a conductor of a flat cable (Applicant’s Arguments, Pages 10-11).  Applicant further argues that the specification uses a different method than the alleged combination, wherein agitation and electroplating are performed simultaneously and polishing, and an interface is present during conventional barrel plating (Page 12).
In regards to Applicant’s arguments, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784